UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-7528



ELWALDO R. JAMES, a/k/a Calvin B. Smith,

                                           Petitioner - Appellant,

          versus


JON   OZMINT,  Director   SC  Department   of
Corrections; HENRY MCMASTER, Attorney General
of SC; WARDEN, LIEBER CORRECTIONAL INSTITUTE,

                                           Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:05-cv-01294-TLW)


Submitted:   March 5, 2007                 Decided:   April 5, 2007


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Elwaldo R. James, Appellant Pro Se. Roy F. Laney, Nikole Deanna
Haltiwanger, Thomas Lowndes Pope, RILEY, POPE & LANEY, LLC,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Elwaldo R. James seeks to appeal the district court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 28 U.S.C. § 2254 (2000) petition.                             James

challenges    the    calculation        of   his    sentence,     but   he    has    been

released     from    custody     and     does      not   allege    that      collateral

consequences warrant relief. Accordingly, we deny a certificate of

appealability       and   dismiss      the   appeal      as   moot.     See    Lane    v.

Williams, 455 U.S. 624, 631 (1982); Vandenberg v. Rodgers, 801 F.2d

277, 278 (10th Cir. 1986).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       the   court    and     argument      would    not    aid    the

decisional process.

                                                                              DISMISSED




                                         - 2 -